Citation Nr: 0603305	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  02-10 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to July 
1975.  He served several tours of duty in Vietnam.  He died 
in August [redacted], 2001.  The appellant is advancing the claim as 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  

In October 2001, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death as a result of exposure to herbicide agents.  

This case was previously before the Board.  In October 2003, 
the Board remanded the issue for further development.  A 
review of the claims file reveals that the requested 
development has been accomplished.  


FINDINGS OF FACT

1.  The VA's duty to assist the appellant in developing all 
evidence pertinent to the claim has been met.  

2.  The death certificate showed that the veteran died on 
August [redacted], 2001, and the immediate cause of death was listed 
as respiratory failure due to metastatic bladder cancer.  

3.  At the time of the veteran's death, he was service-
connected for post-traumatic stress disorder, a scar of the 
middle finger of the left hand, an incomplete fracture of the 
right zygoma, a left knee laceration, bilateral deafness, and 
a laceration of the left lower eyelid.  

4.  The evidence does not show that the cause of the 
veteran's death, respiratory failure due to metastatic 
bladder cancer, was related to his service on a presumptive 
basis or a direct basis.  


CONCLUSION OF LAW

The veteran's service-connected disabilities did not cause or 
contribute substantially or materially to his death.  38 
U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a), 3.309(e), 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In September 2001, VA received the claim of entitlement to 
service connection for the cause of the veteran's death.  By 
rating decision, dated in October 2001, the RO determined 
that the appellant was not entitled to service connection for 
the cause of the veteran's death, claimed as due to exposure 
to herbicide agents.  She was notified of the decision and 
she filed a timely appeal.  Following the Board's October 
2003 Remand, in March 2004, the appellant was provided with 
correspondence pertaining to the requirements of VCAA and 
VA's duty to assist her in developing the claim.    

All notification has been given and all relevant available 
evidence has been obtained; therefore, any deficiency in 
compliance with VCAA would not prejudice the appellant and 
would be harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  

Factual Background

The veteran served on active duty from August 1955 to July 
1975.  His personnel records indicate that he served tours of 
duty in the Republic of Vietnam.  

The service medical records do not reflect findings of 
bladder cancer or a disability of the genitourinary system.  

The August 1999 History and Physical Report from Maine 
Medical Center showed that the veteran was evaluated for 
gross hematuria.  It was indicated that after exerting 
himself, he noticed gross hematuria; he was seen and treated 
with antibiotics.  The hematuria recurred.  The veteran 
related that he was worked at a golf course and was exposed 
to herbicides and pesticides; he previously worked at a tire 
store and also had exposure to organic compounds in the 
rubber industry.  At that time the diagnostic impression was 
transitional cell carcinoma of the urinary bladder.  The 
September 1999 Operative Report from Main Medical Center 
showed that the veteran underwent a transurethral resection 
of a large bladder tumor and multiple bladder biopsies.  

In October 1999, the veteran was diagnosed with muscle-
invasive transitional cell carcinoma of the urinary bladder, 
which extended into the prostate urethra.  

A Maine Medical Center discharge summary, dated on August [redacted], 
2001, indicated that the veteran died of cardiopulmonary 
insufficiency with progressive pulmonary metastases.  An 
autopsy was not requested or recommended.  The pertinent 
principal diagnosis was hemoptysis and respiratory failure, 
secondary to metastatic disease to the lung and the chest, 
and metastatic bladder cancer.  

In the appellant's statement, dated in October 2005, she 
maintained that the veteran was exposed to organic chemicals 
that were used in rubber products.  She pointed out that he 
changed tires on army vehicles.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Presumptive service connection may be granted for certain 
chronic, tropical, or diseases associated with exposure to 
certain herbicide agents.  38 C.F.R. § 3.307.  

Service connection may be granted for certain diseases 
associated with exposure to certain herbicide exposure if the 
disease becomes manifest to a 10 percent degree within a 
certain time period and the veteran served in the Republic of 
Vietnam from January 9, 1962 and May 7, 1975.  38 C.F.R. 
§ 3.307(6) (2005).  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

The veteran's death certificate reported that he died on 
August [redacted], 2001 at Maine Medical Center, from respiratory 
failure due to metastatic bladder cancer.  

At the time of the veteran's death, he was service-connected 
for posttraumatic stress disorder (PTSD), which was evaluated 
as 50 percent disabling; left hand scar of the middle finger, 
evaluated as noncompensable; an incomplete fracture of the 
right zygoma, evaluated as noncompensable; a left knee 
laceration, evaluated as noncompensable, and bilateral 
hearing loss, evaluated as noncompensable, and residuals of a 
laceration of the left lower lid, evaluated as 
noncompensable.  

Having carefully reviewed the claims file, the Board 
determines that the appellant is not entitled to service 
connection for the cause of the veteran's death.  The 
disabilities for which the veteran was granted entitlement to 
service connection did not cause or contribute substantially 
or materially to his death.  The veteran's death certificate 
only provides that the cause of his death was respiratory 
failure, as a consequence of metastatic bladder cancer.  None 
of the disabilities for which he was service-connected were 
noted on the death certificate.  In fact, the appellant does 
not contend that the veteran's service-connected disabilities 
caused the veteran's death.  

The appellant maintains that the disability of bladder 
cancer, which was initially diagnosed in August 1999, is 
related to the veteran's service in the Republic of Vietnam 
where he was exposed to herbicide agents and organic 
chemicals that were used in rubber products.  She suggests 
that the veteran was exposed to organic chemicals when he 
changed the tires on military vehicles in service.  

Based on a review of the appellant's statements, she 
essentially claims that during the veteran's service in the 
Republic of Vietnam, he was exposed to certain herbicide 
agents.  As a result, it is her belief that metastatic 
bladder cancer developed from the presumed exposure to 
herbicides in service.  In this regard, the appellant asserts 
that she is entitled to service connection on a presumptive 
basis for the cause of the veteran's death based on a finding 
that metastatic bladder cancer is related to the veteran's 
service in the Republic of Vietnam.  

The regulations that govern diseases subject to presumptive 
service-connection provide that exposure to certain herbicide 
agents will be presumed for a veteran that served in the 
Republic of Vietnam for the period beginning on January 9, 
1962 and ending on May 7, 1975.  The list of diseases subject 
to presumptive service-connection based on exposure to 
certain herbicide exposure does not include bladder cancer.  
38 C.F.R. §§ 3.307(a), 3.309(e) (2005).  Therefore, the 
criteria for presumptive service connection for the cause of 
the veteran's death are not met.  

In light of the fact that the regulations do not list the 
veteran's fatal disability of metastatic bladder cancer as a 
disease subject to presumptive service connection, the Board 
considered whether the fatal disability was directly related 
to his service.  

The service medical records did not reflect the presence of 
any disability of the genitourinary system, to include 
bladder cancer.  The Board notes that the veteran was 
initially diagnosed with bladder cancer in August 1999, many 
years after the veteran's separation from service.  The 
August 1999 medical report from Main Medical Center noted 
that after separation from service the veteran held 
employment at a golf course where he was exposed to 
herbicides and pesticides.  He also worked at a tire store 
and was also was exposed to organic compounds from the rubber 
industry.  

The terminal medical records did not show that the veteran 
had a medical history that was significant for a 
genitourinary disability, prior to August 1999.  The Board 
also notes that the terminal medical records indicated that 
an autopsy was not requested or recommended.  

Generally, entitlement to service connection requires a 
showing of a relationship between a disability and service.  
The veteran was diagnosed with the fatal disability many 
years after service.  The terminal records from Maine Medical 
Center do not relate the fatal disability to the veteran's 
active service.  In this regard, the record fails to 
establish a relationship between metastatic bladder cancer 
and service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.).  

The Board concludes that entitlement to service connection 
for the cause of the veteran's death is not warranted in the 
appellant's case, as the veteran's service-connected 
disabilities were not listed on the death certificate, and 
the fatal disability listed on the death certificate was not 
present during service, and in fact, the fatal disability was 
shown many years after service.  Further, the appellant has 
not submitted any other evidence tending to show that the 
cause of the veteran's death was otherwise related to his 
active service.  Therefore, the claim must be denied.  

The evidence of any relationship between the fatal disability 
of metastatic bladder cancer is limited to the assertions 
advanced by the appellant.  As a layperson, she is not 
qualified to render an opinion concerning a question of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


